Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 8/21/2020. 
Claims 1-20 are pending.
Claims 1, 10 and 16 have been amended. 

Response to Arguments
Claim rejections under 35 USC § 101 is withdrawn.
Applicant’s argument(s) filed on 8/21/2020, with respect to claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Przybysz et al (US20110128843A1) in view of Hallenstal et al (US 20150124588 A1).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/21/2020 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claim(s) 1, 3-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Przybysz et al (US20110128843A1) in view of Hallenstal et al (US 20150124588 A1).
With respect to independent claims:
Regarding claim(s) 1,  Przybysz et al  teach a method for checking status of Proxy-Call Session Control Function (P-CSCF), the method comprising: sending, by a serving-CSCF (S-CSCF) in an IP Multimedia Subsystem (IMS) network, a message to the P-CSCF to check operability; (Przybysz; [0044], the GGSN 11 includes a new function 15 which monitors the availability of the P-CSCF 13. The new function 15 provides an indication if the signals, such as the flow 14, from the P-CSCF 13 to the GGSN 11 becomes unacceptable. The function 15 may perform statistical monitoring of the traffic from the P-CSCF 13 as described hereinafter with reference to FIG. 3. Alternatively or additionally, the function 15 may use a “heartbeat mechanism” 16 to monitor the response of the P-CSCF 13 to signals generated by the function 15, sent to the P-CSCF 13, and requiring a response from the P-CSCF. Such a heartbeat mechanism is described hereinafter with reference to FIG. 4.)
marking, by the S-CSCF, in a list that the P-CSCF is unavailable if a negative response or no response is received from the P-CSCF; (Przybysz, [0060], It is possible for the GGSN 11 to monitor the health of the P-CSCF 13 through the Gi Interface in accordance with 3GPP TS 29.061. The signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration.)
and removing, by the S-CSCF, the unavailable P-CSCF from the list when a positive response is received from the unavailable P-CSCF. (Przybysz, [0060], It is possible for the GGSN 11 to monitor the health of the P-CSCF 13 through the Gi Interface in accordance with 3GPP TS 29.061. The signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration.)
However, the prior art fails to teach setting, by the S-CSCF, a timer to recheck availability of the unavailable P-CSCF;  sending, by the S-CSCF to a device management system, a message to force a user device to reset from the unavailable P-CSCF to a different P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; checking, by the S-CSCF, operability of the unavailable P-CSCF upon expiry of the timer; 
Hallenstal et al teach setting, by the S-CSCF, a timer to recheck availability of the unavailable P-CSCF; sending, by the S-CSCF to a device management system, a message to force a user device to reset from the unavailable P-CSCF to a different P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; 
checking, by the S-CSCF, operability of the unavailable P-CSCF upon expiry of the timer; (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. [0020], a further suggestion would be to let the PDN Gateway node of the radio access network, which connects to the P-CSCF node of the IMS network, regularly check the availability of the P-CSCF node. This may be achieved by sending “ping” signals at regular intervals. If a failure is detected, the Packet Gateway node sends addresses of available alternative P-CSCF nodes to all UEs which were registered with the unavailable P-CSCF. These UEs may then re-register themselves at one of the alternative P-CSCF nodes.)
Therefore, it would have been obvious to a person of ordinary skill to use setting, by the S-CSCF, a timer to recheck availability of the unavailable P-CSCF. sending, by the S-CSCF to a device management system, a message to force a user device to reset from the unavailable P-CSCF to a different P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; checking, by the S-CSCF, operability of the unavailable P-CSCF upon expiry of the timer as taught by Hallenstal et al. The motivation/suggestion would have been because there is a need to restore a communication link between an IMS Application Server and a UE, after this communication has failed because of a failure of the P-CSCF node with which the UE was registered. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 10,  Przybysz et al  teach a method for checking status of Proxy-Call Session Control Function (P-CSCF), the method comprising: designating, by the S-CSCE, the P-CSCF as unavailable if a negative response or no response is received from the P-CSCF; (Przybysz, [0060], It is possible for the GGSN 11 to monitor the health of the P-CSCF 13 through the Gi Interface in accordance with 3GPP TS 29.061. The signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration.)
and restoring, by the S-CSCF, use of the unavailable P-CSCF upon receipt of a positive response in response to a further SIP OPTIONS message. (Przybysz, [0060], It is possible for the GGSN 11 to monitor the health of the P-CSCF 13 through the Gi Interface in accordance with 3GPP TS 29.061. The signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration.)
However, the prior art fails to teach sending, by a serving-CSCF (S-CSCF), a SIP OPTIONS message to a P-CSCF to check availability upon expiration of one of a periodic timer or a reset timer; setting, by the S-CSCF, the reset timer to recheck availability of the unavailable P-CSCF; 
 sending, by the S-CSCF to a device management system, a message to force a requesting device to reset from the unavailable P-CSCF to a different P-CSCF if the user device is registered with the unavailable P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; 
Hallenstal et al teach sending, by a serving-CSCF (S-CSCF), a SIP OPTIONS message to a P-CSCF to check availability upon expiration of one of a periodic timer or a reset timer; (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. [0020], a further suggestion would be to let the PDN Gateway node of the radio access network, which connects to the P-CSCF node of the IMS network, regularly check the availability of the P-CSCF node. This may be achieved by sending “ping” signals at regular intervals. If a failure is detected, the Packet Gateway node sends addresses of available alternative P-CSCF nodes to all UEs which were registered with the unavailable P-CSCF. These UEs may then re-register themselves at one of the alternative P-CSCF nodes.)
setting, by the S-CSCF, the reset timer to recheck availability of the unavailable P-CSCF; (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)
 sending, by the S-CSCF to a device management system, a message to force a requesting device to reset from the unavailable P-CSCF to a different P-CSCF if the user device is registered with the unavailable P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. [0020], a further suggestion would be to let the PDN Gateway node of the radio access network, which connects to the P-CSCF node of the IMS network, regularly check the availability of the P-CSCF node. This may be achieved by sending “ping” signals at regular intervals. If a failure is detected, the Packet Gateway node sends addresses of available alternative P-CSCF nodes to all UEs which were registered with the unavailable P-CSCF. These UEs may then re-register themselves at one of the alternative P-CSCF nodes.)
Therefore, it would have been obvious to a person of ordinary skill to use sending, by a serving-CSCF (S-CSCF), a SIP OPTIONS message to a P-CSCF to check availability upon expiration of one of a periodic timer or a reset timer; setting, by the S-CSCF, the reset timer to recheck availability of the unavailable P-CSCF;  sending, by the S-CSCF to a device management system, a message to force a requesting device to reset from the unavailable P-CSCF to a different P-CSCF if the user device is registered with the unavailable P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF as taught by Hallenstal et al. The motivation/suggestion would have been because there is a need to restore a communication link between an IMS Application Server and a UE, after this communication has failed because of a failure of the P-CSCF node with which the UE was registered. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 16,  Przybysz et al  teach a system comprising: a device management system; a Proxy-Call Session Control Function (P-CSCF); and a serving-CSCF (S-CSCF) connected to the device management system and the P-CSCF, the S-CSCF configured to: (Przybysz; [0045], the function 15 monitors the signal flow from the P-CSCF 13 and provides an indication of unacceptability in response to a change in the signal flow which is characteristic of the unavailability of the sender, such as an interruption in the monitored signals. The function 15 then takes appropriate action to signal the unavailability of the P-CSCF 13, for example causing the or each user equipment 10 to initiate a re-registration with a different P-CSCF which is currently known or believed to be available.)
send a status inquiry to the P-CSCF; (Przybysz; [0045], the function 15 monitors the signal flow from the P-CSCF 13 and provides an indication of unacceptability in response to a change in the signal flow which is characteristic of the unavailability of the sender, such as an interruption in the monitored signals. The function 15 then takes appropriate action to signal the unavailability of the P-CSCF 13, for example causing the or each user equipment 10 to initiate a re-registration with a different P-CSCF which is currently known or believed to be available.)
isolate the P-CSCF from use if the P-CSCF provides a negative response or fails to respond; (Przybysz, [0060], It is possible for the GGSN 11 to monitor the health of the P-CSCF 13 through the Gi Interface in accordance with 3GPP TS 29.061. The signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration.)
and return to use the isolated P-CSCF upon receipt of a positive response in response to further status inquiries, wherein the P-CSCF and the S-CSCF are one or more servers. (Przybysz, [0060], It is possible for the GGSN 11 to monitor the health of the P-CSCF 13 through the Gi Interface in accordance with 3GPP TS 29.061. The signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration.)
However, the prior art fails to teach set an isolation timer with respect to the isolated P-CSCF; send a reset request message to the device management system to force user equipment using the isolated P-CSCF to another P-CSCF when a negative response or no response is received from the P-CSCF in response to the status inquiry to the P-CSCF sent by the S-CSCF: 
Hallenstal et al teach set an isolation timer with respect to the isolated P-CSCF; (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)
send a reset request message to the device management system to force user equipment using the isolated P-CSCF to another P-CSCF when a negative response or no response is received from the P-CSCF in response to the status inquiry to the P-CSCF sent by the S-CSCF: (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. [0020], a further suggestion would be to let the PDN Gateway node of the radio access network, which connects to the P-CSCF node of the IMS network, regularly check the availability of the P-CSCF node. This may be achieved by sending “ping” signals at regular intervals. If a failure is detected, the Packet Gateway node sends addresses of available alternative P-CSCF nodes to all UEs which were registered with the unavailable P-CSCF. These UEs may then re-register themselves at one of the alternative P-CSCF nodes.)
Therefore, it would have been obvious to a person of ordinary skill to use set an isolation timer with respect to the isolated P-CSCF; send a reset request message to the device management system to force user equipment using the isolated P-CSCF to another P-CSCF when a negative response or no response is received from the P-CSCF in response to the status inquiry to the P-CSCF sent by the S-CSCF as taught by Hallenstal et al. The motivation/suggestion would have been because there is a need to restore a communication link between an IMS Application Server and a UE, after this communication has failed because of a failure of the P-CSCF node with which the UE was registered. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.


With respect to dependent claims:
Regarding claim(s) 2, Przybysz-Hallenstal teaches the method of claim 1, the method further comprising: sending, by the device management system to the user device, a message to register with the different P-CSCF. (Przybysz; [0045], the function 15 monitors the signal flow from the P-CSCF 13 and provides an indication of unacceptability in response to a change in the signal flow which is characteristic of the unavailability of the sender, such as an interruption in the monitored signals. The function 15 then takes appropriate action to signal the unavailability of the P-CSCF 13, for example causing theor each user equipment 10 to initiate a re-registration with a different P-CSCF which is currently known or believed to be available.)

Regarding claim(s) 4, Przybysz-Hallenstal teaches the method of claim 2, the method further comprising: checking, by the S-CSCF, if a periodic timer has expired. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)

Regarding claim(s) 5, Przybysz-Hallenstal teaches teach the method of claim 4, the method further comprising: checking, by the S-CSCF, of the unavailable P-CSCF upon expiry of the periodic timer if the unavailable P-CSCF is unavailable after expiry of the timer. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)

Regarding claim(s) 6, Przybysz-Hallenstal teaches teach the method of claim 4, wherein the periodic timer is configurable. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)

Regarding claim(s) 7, Przybysz-Hallenstal teaches the method of claim 1, wherein the timer is configurable. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)

Regarding claim(s) 8, Przybysz-Hallenstal teaches the method of claim 1, the method further comprising: resetting, by the S-CSCF, the timer if the unavailable P-CSCF is unavailable after expiry of timer. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. [0020], a further suggestion would be to let the PDN Gateway node of the radio access network, which connects to the P-CSCF node of the IMS network, regularly check the availability of the P-CSCF node. This may be achieved by sending “ping” signals at regular intervals. If a failure is detected, the Packet Gateway node sends addresses of available alternative P-CSCF nodes to all UEs which were registered with the unavailable P-CSCF. These UEs may then re-register themselves at one of the alternative P-CSCF nodes.)

Regarding claim(s) 9, Przybysz-Hallenstal teaches the method of claim 8, the method further comprising: checking, by the S-CSCF, of the unavailable P-CSCF upon earlier expiration of the timer or the periodic timer if the unavailable P-CSCF is unavailable after expiry of the timer. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. [0020], a further suggestion would be to let the PDN Gateway node of the radio access network, which connects to the P-CSCF node of the IMS network, regularly check the availability of the P-CSCF node. This may be achieved by sending “ping” signals at regular intervals. If a failure is detected, the Packet Gateway node sends addresses of available alternative P-CSCF nodes to all UEs which were registered with the unavailable P-CSCF. These UEs may then re-register themselves at one of the alternative P-CSCF nodes.)

Claim(s) 12 and 18 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 13 and 19 is/are substantially similar to claim 8, and is thus rejected under substantially the same rationale.
Claim(s) 14 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
Claim(s) 15 and 20 is/are substantially similar to claim 9, and is thus rejected under substantially the same rationale.

2.	Claim(s) 2, 11 and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Przybysz et al (US20110128843A1) in view of Hallenstal et al (US 20150124588 A1).in view of Kalepu et al (US 20160127426 A1).
Regarding claim(s) 9, the prior art fails to teach the method of claim 2, wherein the message to the device management system is a Hypertext Transfer Protocol (HTTP) request message.
Kalepu et al teach wherein the message to the device management system is a Hypertext Transfer Protocol (HTTP) request message. ([0008] The disclosed technology relates to a method and system for Security Parameter Information (SPI) handling between a User Equipment (UE) and Proxy Call Session Control Function ( P-CSCF) to avoid race condition failures, among other benefits. A communications device user, who is a subscriber on the IMS, registers with the IMS, and a services gateway in the IMS then verifies the user's registration with the IMS. When the user wants to access an online application program, or make/receive a phone call, a program or browser running on the communication device generates an HTTP request to a P-CSCF on the IMS.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the message to the device management system is a Hypertext Transfer Protocol (HTTP) request message as taught by Kalepu et al. The motivation/suggestion would have been because there is a need to prevent race conditions—i.e., conditions where a request is improperly rejected because the request uses an old SA rather than a new SA—the system deletes the old SA when a new SA is generated. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 11 and 17 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456